Title: From George Washington to George Baylor, 31 October 1781
From: Washington, George
To: Baylor, George


                  
                     Sir
                      31 October 1781
                  
                  Colo. Moylan having received instructions respecting the Regiments of Cavalry—or Legionary Corps—you will receive your orders from him, & carry them into effect with all the zeal and alacrity in your power.  Given at the Camp near York this 31st day of Octr 1781.
                  
                     Go: Washington
                  
                  
                     The same orders to Colo. White of the 1st Regt of Dragoons.
                  
                  
               